Order modified so as to provide that the plaintiff, Roy D. Olofson, pay to the guardian ad litem of the defendant the sum of one hundred and thirteen dollars and sixty cents to be applied in providing for defendant’s care, maintenance, hospital expenses and medical attendance during childbirth, and the further sum of fifty dollars counsel fees to be paid to the guardian ad litem of the defendant, and as so modified the order is affirmed, with ten dollars costs and disbursements. All concur, except Erase, P. J., who dissents upon the ground that even if the Special Term had the power, the order was improvidently granted. Both parties were under the age of consent when married and eoneededly the plaintiff is entitled to judgment annulling the marriage. Plaintiff is a boy in school, has no property or means and the father is under no legal obligation to furnish means for the temporary alimony and counsel fee awarded to the defendant by this order. (Stivers v. Wise, 18 App. Div. 316.)